DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2020 and 02/04/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Amendment
This office action is in response to the amendment filed on 02/04/2021.
Claims 1-7 are pending for examination. Applicant amends claims 1-3, 5, and 7 and cancels claims 8 and 9. The amendments have been fully considered and entered.
Amendments to claims 1 and 3 regarding the claim objections have been accepted and the claim objections have been withdrawn.
Amendments to claim 5 regarding the 35 U.S.C. § 112(b) rejection have been accepted and the 35 U.S.C. § 112(b) rejection has been withdrawn.

Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant’s arguments, see Remarks, filed 02/04/2021, with respect to the rejection of claims 1, 3, and 7 under 35 U.S.C. § 103 have been fully considered but are partially persuasive.  
The following are applicant arguments recited in the Remarks followed by Examiner's response:
a.	Applicant argues that Semba does not disclose a number of successful authentications for a combination of biometric information on one or more registered users and identification information of one or more terminals carried by the registered users as claimed. (Remarks, pg. 7)
Applicant's argument has been considered but is not persuasive. Semba clearly discloses a number of successful authentications for a particular registered fingerprint 
 b.	Applicant argues that the cited references fail to disclose “when the processor acquires the identification information, and a combination for which the number of successes for the acquired identification information is greater than or equal to a predetermined number is present in the combination information, set the threshold such that a false acceptance rate for erroneously authenticating a person other than the 
Applicant’s argument has been considered but is not persuasive. As disclosed above, the combination of Zhang and Semba reasonably discloses a plurality of combinations of biometric information, identification information of a terminal, and a number of successful authentications for each combination. Paragraphs [0060]-[0061] of Irie discloses setting an authentication threshold after each biometric authentication processing (i.e., when acquiring biometric information occurs) and when the number of successes of the correct identification result is greater than a predetermined number N1, wherein the authentication threshold is increased to lower the false acceptance rate as seen in [0047]. Examiner submits that the modified Zhang and Irie would reasonably read on “when the processor acquires the identification information, and a combination for which the number of successes for the acquired identification information is greater than or equal to a predetermined number is present in the combination information, set the threshold such that a false acceptance rate for erroneously authenticating a person other than the registered user becomes lower than when the combination is not present” as required by claim 1. It would have been obvious to modify the teachings of the modified Zhang to include controlling and using a threshold in determining success or failure of authenticating a user target, and setting the threshold such that the false acceptance rate is lowered when a number of successes of the correct identification result is greater than a predetermined number as taught by Irie for the benefit of setting an adequate identification threshold in individual identification to perform adequate biometric authentication (Irie, [0006] and [0012]).

Applicant’s argument is persuasive. Accordingly, the rejection has been withdrawn.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
Regarding claim 1, the phrase “the registered users” in lines 6, 21, and 30 should be “the one or more registered users…” for consistency. 
Regarding claim 7, the phrase the registered users” in lines 6, 20-21, and 30-31 should be “the one or more registered users…” for consistency. 
Appropriate correction is requested.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “identification information of one or more terminals” in line 5 and “identification information” that is acquired in line 12. It is not clear whether the identification information in line 12 is identification of a terminal as seen in line 5 or any identification information (e.g., user ID). Furthermore, claim 1 recites the limitations “acquired biometric information” and “acquired identification information” in line 23 of the claim. It is not clear whether each limitation is referring to the biometric information and identification information acquired in lines 12-14 of the claim. Examiner suggests adding “the” before each term to obviate this rejection.
Claim 3 recites “the current successful authentication” in line 3. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 3 recites “a current authentication process” in line 5. It is not clear whether this authentication process is the same authentication process as the one stated in claim 1 or if it is another/subsequent authentication process in addition to the authentication process in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10053056 B1) in view of Semba (US 20120286931 A1; hereinafter “Semba”) and further in view of Irie et al. (US 20160292536 A1; hereinafter “Irie”).
As per claims 1 and 7, Zhang discloses: an authentication device and method that authenticates a user using biometric information, the authentication device comprising: 
a memory (Zhang, col. 12 line 7, memory hardware) configured to store combination information in advance, the combination information including a plurality of combinations of biometric information on one or more registered users and identification information of one or more terminals carried by the registered users (Zhang, col. 4 lines 15-25, device ID (i.e., identification information) and biometric data (i.e., biometric information) is stored in the user database 32 for each user); 
a processor (Zhang, col. 12 line 5, processor hardware) programed to: 
acquire identification information that is transmitted from a terminal present around the authentication device (Zhang, col. 4 lines 20-21, “once the proximity/contact sensor 24 receives a device ID from a wearable device 50”); 
acquire biometric information from an authentication target user (Zhang, col. 4 lines 25-27, “the control module 26 can then receive biometric data inputted from a user via the biometric sensor 20”); and
users (Zhang, col. 4 lines 15-32, when the received device ID and corresponds to an authorized user in the user database 32, the user is authenticated based on a match of their biometric data).
Zhang does not explicitly disclose, however, Semba teaches or suggests: storing a number of successes in user authentication, for each combination of biometric information and user ID (Semba, [0059] and Fig. 5, user table 302 includes success frequency and success rate, which indicates the number of times of successful authentication, along with corresponding biometric information from each registered fingerprint data and respective user ID); and
when the authentication succeeds, update the number of successes for a combination of acquired biometric information and user ID in the successful authentication by increasing the number of successes by one (Semba, [0035], history storage unit stores a history of a result of an authentication process, [0059] and Fig. 5, user table 302 includes success frequency, which indicates the number of times of the successful authentication, along with corresponding biometric and user ID. If an authentication succeeds, it will be recorded and added to the tally of successful authentications).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the number of successes in biometric authentication as taught or suggested by Semba 
The modified Zhang does not explicitly disclose, however, Irie teaches or suggests: control a threshold for determination of success or failure in user authentication of the authentication target user based on the acquired biometric information and the information stored in the memory (Irie, [0043], threshold setting unit 107 (i.e., controller) updates/sets the authentication threshold on the basis of the authentication result data, [0039], wherein the authentication threshold determines success or failure in the authentication); 
authenticating the authentication target user based on the threshold and a result of comparison between the acquired biometric information and the biometric information on the registered user (Irie, [0039] and Fig. 3, face authentication unit 102 authenticates user based on captured face image (i.e., biometric information) and the authentication threshold); and
when the processor acquires the biometric identification information, and the number of successes for the acquired biometric identification information is greater than or equal to a predetermined number is present, set the threshold such that a false acceptance rate for erroneously authenticating a person other than the registered user becomes lower than when the number of successes for the acquired biometric identification is not present (Irie, [0060], “the threshold update processing may be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the modified Zhang to include controlling and using a threshold in determining success or failure of authenticating a user target, and setting the threshold such that the false acceptance rate is lowered when a number of successes of the correct identification result is greater than a predetermined number as taught by Irie for the benefit of setting an adequate identification threshold in individual identification to perform adequate biometric authentication (Irie, [0006] and [0012]).

As per claim 4, claim 1 is incorporated and the modified Zhang discloses: authentication of the biometric information combined with the identification information (Zhang, col. 4 lines 25-32). 
The modified Zhang does not explicitly disclose, however, Irie teaches or suggests: wherein the number of successes is the number of successes in authentication in a predetermined period (Irie, [0045], “the authentication results of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Zhang to include the number of successes in a predetermined period as taught by Irie for the benefit of performing adequate biometric authentication (Irie, [0006]).

As per claim 5, claim 1 is incorporated and the modified Zhang does not disclose, however, Irie teaches or suggests: wherein the processor is configured to: 
set the threshold to be used to a second threshold when the combination for which the number of successes for the acquired identification information is greater than or equal to the predetermined number is present memory (Irie, [0060], Once the number of the accumulated authentication result data with the correct identification result has reached N1 (i.e., number of successes is greater than or equal to predetermined number), the threshold can be set higher (i.e., second threshold). Referring to [0047], if the calculated false acceptance rate is high, the threshold can be set higher (i.e., the second threshold is higher than the first threshold) to lower the false acceptance rate), and 
set the threshold to be used to a first threshold when the combination for which the number of successes for the acquired identification information is greater than or equal to the predetermined number is not present in the memory, the first threshold being lower than the second threshold (Irie, [0060], threshold update is performed when 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Zhang to include setting an authentication threshold based on the number of successes as taught by Irie for the benefit of setting an adequate identification threshold in individual identification to perform adequate biometric authentication (Irie, [0006] and [0012]).

As per claim 6, claim 1 is incorporated and the modified Zhang discloses: wherein all or a part of the memory and the processor is configured by an electronic control unit (Zhang, Fig. 1, control module 26, col. 12 lines 3-10).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Semba and Irie and further in view of Sako et al. (US 20140130148 A1).
As per claim 2, claim 1 is incorporated and the modified Zhang does not disclose, however, Sako teaches or suggests: wherein the number of successes is a number of consecutive successes in authentication of the biometric information combined with the identification information (Sako, [0132], a use authentication attempt succeeds multiple times consecutively).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Zhang to include recording the number of consecutive successes as taught or suggested by Sako for the benefit of adjusting the authentication threshold as the number of successful authentications, let alone consecutive successful authentications increases, which enhances security for the authentication system.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112(b) issues are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts mentioned above, taken alone or in combination, fails to reasonably teach or suggest “wherein the processor is configured to reset the number of successes for other combinations other than the combination in the current successful authentication with respect to the same identification information when the acquired biometric information that is combined with the acquired identification information in a current authentication process is different from the biometric information .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Disraeli (US 20140157381 A1) discloses a user accounts that include user ID, biometric signature, and unique device identifier and a client table that includes a count of successful verifications ([0032]).
Jang et al. (US 20160147987 A1) discloses storing the number of authentication successes and authentication failures for biometric-based authentication ([0181]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437   

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437